Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in AU on 12/17/2018. It is noted, however, that applicant has not filed a certified copy of the AU2018904782 application as required by 37 CFR 1.55.


Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant is recommended to remove the numbering in the claim. For instance, a tracking method 210, a coin engine 108.  
	Furthermore, the phrase “the phase location” lacks sufficient antecedent basis. 
Claims 2-13 are objected to because of the following informalities:  Applicant is recommended to amend the phrase "A multiple campaigns system of Claim" to "The multiple campaigns system of claim".  
Claim 11 is objected to because of the following informalities:  Applicant is recommended to remove the numbering in the claim. For instance, the game engine 106.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Re Claim 1, 
	The limitation “a tracking method…of tracking the phrase location” is unclear. It is not clear how the step of tracking the phrase location affects the game initiation or subsequent game playing steps. For example, the specification recites the phrase tracking method in paragraphs 0031 and 0070. However, the aforementioned paragraphs do not describe how the step of tracking the phrase location affects the game initiation or subsequent game playing steps. For purpose of examination, the limitation is interpreted as generating a game phrase for displaying to the user and tracking the displayed game phrase.
	Further, the limitation “a secured game prize key with the game piece obtained by the phrase engine” is unclear. It is not clear how the phrase engine obtains a secured game prize key with the game piece. For purpose of examination, the limitation 
	Furthermore, the limitation “a multiple campaigns method” is unclear. It is not clear which method the limitation refers in the specification. For purpose of examination, the limitation is interpreted as updating or maintaining a user’s online account. Applicant is recommended to clarify the limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-13 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 
Prong 1 analysis:

The limitations of “carrying out a game sponsored method, carrying out a tracking method of tracking the phrase location, carrying out a game piece collection method to solve a secured game prize key with the game piece, carrying out a prize determination method for winners and a prize of a game administrated by the game engine, and carrying a multiple campaigns method for managing multiple campaigns in response to a notification”, are considered to fall within the certain methods of organizing human activity grouping (managing personal behavior, following rules/instructions). The mere nominal recitation of a system comprising various engines does not take the claim out of the methods of organizing human activity grouping. Thus, the claim(s) recites an abstract idea.

Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a multiple campaigns system comprising a multiple campaigns engine, a phrase engine, a game engine, a reward engine, and a coin engine”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely 
As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
In addition, with regards to dependent claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 2-13, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, 
Therefore, claim(s) 1-13 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamousky et al. (2009/0287570) in view of Cargill (2011/0086712).
	Re Claim 1,
	Adamousky discloses a multiple campaigns system to provide a number of engagements to a user to obtain a reward from a sponsor campaign (¶0002), comprising 
	carrying out a game sponsored method (¶0017; host computer may include a database, the database storing awards information, affiliated merchant information, random numbers and other game information, consumer information), 
	carrying out a tracking method of tracking the phrase location (¶¶0017-0018; the system requires the consumer to enter personal identification information and issues membership for access to the website, in other words, the system tracks the user through the membership information), 
	carrying out a game piece collection method to solve a secured game prize key with the game piece obtained by the phrase engine (¶¶0017-0018, 0021-0022; the system issues gaming credits to the user, wherein the user can use the issued credits to enter any of a plurality of games), 
	carrying out a prize determination method for winners and a prize of a game administrated by the game engine (¶¶0017-0018, 0021-0022, 0024; the system notifies the user via email that the consumer has won a cash or merchandise prize), and 

	Cargill teaches managing multiple campaigns (¶¶0019, 0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cargill into the system in order to provide enhanced service to the users by allowing the host operator to maintain and update users record online. 
	Re Claim 2,
	Adamousky discloses the game is triggered by a code received by a consumer digital device, and the consumer device is adapted to request the game by sending the code to a game server (¶¶0017-0018, 0021-0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715